Response to Arguments
Applicant's arguments filed May 25, 2021 have been fully considered but they are not persuasive.  Applicant claims that adjustable down force actuators as claimed in claims 1 and 14 are not taught or suggested in the prior rejections because the springs 140, 142 of Glendenning (U.S. 2015/0096481) cannot be adjustable down force actuators because the force applied by a spring is dependent on displacement from a relaxed position.  However, springs may in fact be adjustable as evidenced by Glendenning.  The cited Fig. 3 of Glendenning shows nuts 136, 138 which may be tightened to adjust the tension on the springs ([0038], lines 7-12), and therefore the springs cited in the prior Office Action are, in fact, adjustable.  Applicant further claims that the combination with Mariman does not teach or suggest adjustable down force actuators.  As described in the prior Office Action, Mariman describes the prior use in the art of springs as downforce components for closing wheels, as well as its disadvantage due to the need for manual spring adjustment ([0002], lines 8-14).  The system of Mariman is designed to overcome this disadvantage.  In other words, the down force actuators are explicitly designed for automatic adjustment as a critical function.  Therefore the actuators cited in the prior Office Action are, in fact, adjustable.


/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/I.A.N/
6/3/2021